EXHIBIT 10.1

 

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

FOR Tubz, LLC

 

A Manager-Managed Limited Liability Company

 

THIS LIMITED LIABILITY COMPANY AGREEMENT (this "Agreement") of Tubz, LLC, a
limited liability company organized under the laws of Delaware (the
"Company"), originally formed on October 29, 2014 under the Delaware Limited
Liability Company Act, dated January 1, 2016, is entered into by and between
Graphite Corp., a Nevada corporation ("GC"), Anode1, LLC, a Delaware limited
liability company ("A1"), and eTe Solutions, LLC , a California Limited
Liability Company ("eTe") and, together with GC and AI, the "Members").

 

WHEREAS, the Company has licensed from William Marsh Rice University certain
inventions, know-how and rights pertaining to a graphene-carbon nanotube hybrid
material and its use in electrodes, including without limitation all rights
pursuant to and as described more fully in the license agreement dated December
9, 2014 (the "License Agreement").

 

WHEREAS, the Members desire to commercialize, use, sell, license, sub-license
and/or otherwise exploit the technology licensed under the License Agreement and
other related or useful (in the discretion of the Managers) technologies.

 

WHEREAS, the Members desire to enter into this Agreement to set forth their
respective rights and obligations as Members of the Company and to provide for
the management and affairs of the Company through its Managers and for the
conduct of the business of the Company.

 

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I: Company Formation and Registered Agent

 

1.1 REGISTERED OFFICE AND AGENT. The location of the registered office of the
Company shall be: 616 Corporate Way, Suite 2-9011, Valley Cottage, NY 10989.

 

1.2 TERM. The Company shall continue for an indefinite period unless dissolved
by

 

(a) Members whose capital interest as defined in Article 2.2 exceeds 50 percent
vote for dissolution; or

 

(b) Any event which makes it unlawful for the business of the Company to be
carried on by the Members; or

 

(c) The death, resignation, expulsion, bankruptcy, retirement of a Member or the
occurrence of any other event that terminates the continued membership of a
Member of the Company; or

 

(d) Any other event causing a dissolution of an LLC under the laws of the State
of Delaware.

 

1.3 CONTINUANCE OF COMPANY. Notwithstanding the provisions of ARTICLE 1.2, in
the event of an occurrence described in ARTICLE 1.2(c), if there are at least
two remaining Members, said remaining Members shall have the right to continue
the business of the Company. Such right can be exercised only with consent of
the remaining Members holding a majority of the capital interests in the Company
within ninety (90) days after the occurrence of an event described in ARTICLE
1.2(c). If not so exercised, the right of the Members to continue the business
of the Company shall expire.



 



 1

 



 

1.4 BUSINESS PURPOSE. The purpose of the Company is to engage in any lawful act
or activity for which a Limited Liability Company may be formed under the
Limited Liability statutes of the State of Delaware.

 

1.5 PRINCIPAL PLACE OF BUSINESS. The location of the principal place of business
of the Company shall be in Valley Cottage, NY or at such other place as the
Managers from time to time select.

 

1.6 THE MEMBERS. The name and residence of each member are listed in Exhibit 2
of this Agreement.

 

1.7 ADMISSION OF ADDITIONAL MEMBERS. Except as otherwise expressly provided in
the Agreement, no additional members may be admitted to the Company through
issuance by the company of a new interest in the Company without the prior
written consent of the majority of the Members. Notwithstanding anything else to
the contrary, the Members hereby agree that the Managers will be allowed to
offer equity ownership stakes to employees and consultants of the Company in
amounts and on terms to be decided in the reasonable discretion of the Mangers
in order to attract, incentivize and compensate such employees.

 

ARTICLE 2: Capital Contributions

 

2.1 CONTRIBUTIONS. As at the date hereof, the Members had made the capital
contributions set forth opposite their names on Exhibit 3.

 

2.2 ADDITIONAL CONTRIBUTIONS. Except as provided in ARTICLE 6.2, no Member shall
be obligated to make any additional contribution to the Company's capital.

 

ARTICLE 3: Profits, Losses and Distributions

 

3.1 PROFITS/LOSSES. For financial accounting and tax purposes the Company's net
profits or net losses shall be determined on an annual basis and shall be
allocated to the Members in proportion to each Member's relative capital
interest in the Company as set forth in Exhibit 2 as amended from time to time
in accordance with Treasury Regulation 1.704-1.

 

3.2 DISTRIBUTIONS. The Members shall determine and distribute available funds
annually or at more frequent intervals as they see fit. Available funds, as
referred to herein, shall mean the net cash of the Company available after
appropriate provision for expenses and liabilities, as determined by the
Managers. Distributions in liquidation of the Company or in liquidation of a
Member's interest shall be made in accordance with the positive capital account
balances pursuant to Treasury Regulation 1.704-l(b)(2)(ii)(b)(2). To the extent
a Member shall have a negative capital account balance, there shall be a
qualified income offset, as set forth in Treasury Regulation
1.704-l(b)(2)(ii)(d).

 

ARTICLE 4: Management

 

4.1 MANAGEMENT OF THE BUSINESS. By a vote of the Members holding a majority of
the capital interests in the Company, as set forth in Exhibit 2 as amended from
time to time, shall elect so many Managers as the Members determine, but no
fewer than one, with one Manager elected by the Members as Chief Executive
Manager.

 



 2

 



  

4.2 MEMBERS. The liability of the Members shall be limited as provided under the
laws of the Delaware Limited Liability statutes. Members that are not Managers
shall take no part whatever in the control, management, direction, or operation
of the Company's affairs and shall have no power to bind the Company. The
Managers may from time to time seek advice from the Members, but they need not
accept such advice, and at all times the Managers shall have the exclusive right
to control and manage the Company. No Member shall be an agent of any other
Member of the Company solely by reason of being a Member. However,
notwithstanding anything else to the contrary herein, to the extent that any
matter is subject to the approval of the Members, each Member will have such
voting power as corresponds to such Member's percentage ownership interest. By
way of illustration only, if eTe owns 17% of the Company, then eTe shall have
17% of the voting power in respect of any matter that goes before the Members
for approval. The Members further agree that should eTe's ownership percentage
be challenged, denied, unrecognized or contested by any person, whether in
court, arbitration or otherwise, then A1 shall hereby become attorney-in-fact
for eTe and will have full authority to vote (in its sole discretion) on behalf
of and for eTe for so long as such challenge, denial, lack of recognition or
contest is being waged by any person or a court order is entered in respect of
eTe's ownership percentage.

 

4.3 POWERS OF MANAGERS. The Managers are authorized on the Company's behalf to
make all decisions as to (a) the sale, development lease or other disposition of
the Company's assets; (b) the purchase or other acquisition of other assets of
all kinds; (c) the management of all or any part of the Company's assets; (d)
the borrowing of money and the granting of security interests in the Company's
assets; (e) the pre-payment, refinancing or extension of any loan affecting the
Company's assets; (f) the compromise or release of any of the Company's claims
or debts; and, (g) the employment of persons, firms or corporations for the
operation and management of the company's business. In the exercise of their
management powers, the Managers are authorized to execute and deliver (a) all
contracts, conveyances, assignments leases, sub-leases, franchise agreements,
licensing agreements, management contracts and maintenance contracts covering or
affecting the Company's assets; (b) all checks, drafts and other orders for the
payment of the Company's funds; (c) all promissory notes, loans, security
agreements and other similar documents; and, (d) all other instruments of any
other kind relating to the Company's affairs, whether like or unlike the
foregoing.

 

4.4 CHIEF EXECUTIVE MANAGER. The Chief Executive Manager shall have primary
responsibility for managing the operations of the Company and for effectuating
the decisions of the Managers.

 

4.5 COMPANY INFORMATION. Upon request, the Managers shall supply to any member
information regarding the Company or its activities. Each Member or his
authorized representative shall have access to and may inspect and copy all
books, records and materials in the Manager's possession regarding the Company
or its activities. The exercise of the rights contained in this ARTICLE 4.6
shall be at the requesting Member's expense.

 

4.6 EXCULPATION. Any act or omission of the Managers, the effect of which may
cause or result in loss or damage to the Company or the Members if done in good
faith to promote the best interests of the Company, shall not subject the
Managers to any liability to the Members.

 

4.7 INDEMNIFICATION. The Company shall indemnify any person who was or is a
party defendant or is threatened to be made a party defendant, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
or investigative (other than an action by or in the right of the Company) by
reason of the fact that he is or was a Member of the Company, Manager, employee
or agent of the Company, or is or was serving at the request of the Company, for
instant expenses (including attorney's fees), judgments, fines, and amounts paid
in settlement actually and reasonably incurred in connection with such action,
suit or proceeding if the Members determine that he acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interest of
the Company, and with respect to any criminal action proceeding, has no
reasonable cause to believe his/her conduct was unlawful. The termination of any
action, suit, or proceeding by judgment, order, settlement, conviction, or upon
a plea of "no lo Contendere" or its equivalent, shall not in itself create a
presumption that the person did or did not act in good faith and in a manner
which he reasonably believed to be in the best interest of the Company, and,
with respect to any criminal action or proceeding, had reasonable cause to
believe that his/her conduct was lawful.



 



 3

 



 

4.8 RECORDS. The Managers shall cause the Company to keep at its principal place
of business the following:

 

(a) a current list in alphabetical order of the full name and the last known
street address of each Member;

 

(b) a copy of the Certificate of Formation and the Company Operating Agreement
and all amendments;

 

(c) copies of the Company's federal, state and local income tax returns and
reports, if any, for the three most recent years;

 

(d) copies of any financial statements of the limited liability company for the
three most recent years.

 

ARTICLE 5: Compensation

 

5.1 MANAGEMENT FEE. Any Manager rendering services to the Company shall be
entitled to compensation commensurate with the value of such services, the
manager's experience and geographical location.

 

5.2 REIMBURSEMENT. The Company shall reimburse the Managers or Members for all
direct out-of-pocket expenses incurred by them in managing the Company.

 

ARTICLE 6: Bookkeeping

 

6.1 BOOKS. The Managers shall maintain complete and accurate books of account of
the Company's affairs at the Company's principal place of business. Such books
shall be kept on such method of accounting as the Managers shall select. The
company's accounting period shall be the calendar year.

 

6.2 MEMBER'S ACCOUNTS. The Managers shall maintain separate capital and
distribution accounts for each member. Each member's capital account shall be
determined and maintained in the manner set forth in Treasury Regulation
1.704-l(b)(2)(iv) and consist of his initial capital contribution increased by:

 

(a)     any additional capital contribution made by him/her;

 

(b)     credit balances transferred from his distribution account to his capital
account; and decreased by:

 

(c)     distributions to him/her in reduction of Company capital;

 

(d)     the Member's share of Company losses if charged to his/her capital
account.

 

6.3 REPORTS. The Managers shall close the books of account after the close of
each calendar year, and shall prepare and send to each member a statement of
such Member's distributive share of income and expense for income tax reporting
purposes.



 



 4

 



 

ARTICLE 7: Transfers

 

7.1 ASSIGNMENT. Subject at all times to the consent of a majority of Members
(with such consent not to be unreasonably withheld or delayed), if at any time a
Member proposes to sell, assign or otherwise dispose of all or any part of his
interest in the Company, such Member shall first make a written offer to sell
such interest to the other Members at a price determined by mutual agreement. If
such other Members decline or fail to elect such interest within thirty (30)
days, and if the sale or assignment is made and the Members fail to approve this
sale or assignment by a vote of the Members holding a majority of the capital
interests in the Company then, pursuant to the Delaware Limited Liability
statutes, the purchaser or assignee shall have no right to participate in the
management of the business and affairs of the Company. The purchaser or assignee
shall only be entitled to receive the share of the profits or other compensation
by way of income and the return of contributions to which that Member would
otherwise be entitled.

 

Signed and agreed this 1st day of January 2016.

 



[img001.jpg]

 

[img002.jpg]

 

 [img003.jpg]

Graphite Corp.

 

Anode1, LLC

 

eTe Solutions, LLC

Member

 

Member

 

Member



 





 5

 

 

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

 

FOR TUBZ, L.L.C.

 

EXHIBIT 1 - LISTING OF MANAGERS

 

By a majority vote of the Members the following Managers were elected to operate
the Company pursuant to ARTICLE 4 of the Agreement:

 

eTe Solutions, LLC
Chief Executive Manager
4256 Manuela Ct
Palo Alto, CA, 94306, USA

 

The above listed Manager (eTe Solutions, LLC) will serve in their capacities
until they are removed for any reason by a majority vote of the Members as
defined by ARTICLE 4 or upon their voluntary resignation.

 

Signed and agreed this 1st day of January 2016.  

 



Graphite Corp

 

[img001.jpg]

 

Member

 

Signature

 

 

 

 

 

Anode1, LLC

 

[img002.jpg]

 

Member

 

Signature

 

 

 

 

 

eTe Solutions, LLC

 

[img003.jpg]

 

Member

 

Signature



 



 





 6

 



 

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

 

FOR TUBZ, L.L.C.

 

EXHIBIT 2 - LISTING OF MEMBERS

 

As of the 1st day of January 2016 the following is a list of Members of the
Company:

 



NAME:

 

ADDRESS:

 

 

 

Graphite Corp

 

616 Corporate Way, Suite 2-9011, Valley Cottage, NY 10989

 

 

 

Anode1, LLC

 

16192 Coastal Highway, Lewes, DE 19958

 

 

 

eTe Solutions, LLC

 

4256 Manuela Ct, Palo Alto, CA 94306, USA



 

Authorized by Member(s) to provide Member Listing as of this 1st day of January
2016

 



Graphite Corp

 

[img001.jpg]

 

Member

 

Signature

 

 

 

 

 

Anode1, LLC

 

[img002.jpg]

 

Member

 

Signature

 

 

 

 

 

eTe Solutions, LLC

 

[img003.jpg]

 

Member

 

Signature



 



  





 7

 



 

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

 

FOR TUBZ, L.L.C.

 

EXHIBIT 3 - CAPITAL CONTRIBUTIONS

 

The description and each individual portion of this initial contribution is as
follows:

 



Member

Percent

Interest

Capital Account Contribution

Address

Email Address

Graphite Corp.*

37%

founder + $60,000 in cash

616 Corporate Way, Suite 2-9011, Valley Cottage, NY 10989

mark@grphcorp.com

Dr. James Tour

11%

Advisory and consulting services

Rice University

Smalley Institute for Nanoscale Science and Technology, MS222

6100 Main Street, Houston, Texas 77005

tour@rice.edu

Anode1, LLC*

35%

$180,000

16192 Coastal Highway, Lewes, DE 19958

Anode1llc@gmail.com

eTe Solutions, LLC*

17%

service

4256 Manuela Ct,
Palo Alto, CA 94306, USA

ete_solutions@me.com

 

*Such member is also or has designated a manager.

 

SIGNED AND AGREED this 1st day of January 2016.

 





Graphite Corp

 

[img001.jpg]

 

Member

 

Signature

 

 

 

 

 

Anode1, LLC

 

[img002.jpg]

 

Member

 

Signature

 

 

 

 

 

eTe Solutions, LLC

 

[img003.jpg]

 

Member

 

Signature



 



 

 

8

--------------------------------------------------------------------------------

 